Citation Nr: 0709730	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-34 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for cervical spine 
strain with arthritis, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for myositis of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Friend




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1947 to July 
1956, and from September 1956 to December 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing has been 
made and is associated with the claims file

This case was remanded in December 2005 for further 
development, to include obtaining VA and non-VA treatment 
records and to accord the veteran VA examination.  This 
development having been completed, the claim is again before 
the Board.


FINDINGS OF FACT

1.  The cervical strain with arthritis is manifested at most 
by favorable ankylosis of the cervical spine; presence of 
some, although little motion of the cervical spine; absence 
of incapacitating episodes of intervertebral disc syndrome 
requiring bed rest and treatment by a physician; absence of 
findings of vertebral fracture or loss of vertebral body 
height; and intact sensation, good motor strength and 
dexterity, intact reflexes and no other neurological deficits 
attributable to the cervical spine.

2.  The left foot myositis is manifested by moderate 
limitation of left ankle joint motion at its most limited, in 
consideration of pain, weakness, and lack of endurance on 
repetitive use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for cervical strain with arthritis have not been met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. Part 4, § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5290, 5293 (2003) effective prior to September 26, 2003, 
Diagnostic Codes 5235 to 5243 (2006), effective September 26, 
2003.

2.  The criteria for an evaluation of 10 percent, and no 
greater, for left foot myositis have been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. Part 4, 
§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103(a), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in July 2003.  This 
letter notified the veteran of the type of evidence needed to 
substantiate his claims for increased evaluations, namely, 
evidence that his service-connected disabilities had worsened 
in severity.  In addition, the letter informed the veteran 
that VA would obtain service records, VA records and records 
of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence in support of his claim, which would include 
that in his possession.  Finally, a letter to the veteran in 
September 2006 and the supplemental statement of the case 
(SSOC) dated in December 2006 provided notice of the type of 
evidence needed to establish disability evaluations and 
effective dates, should the claims be granted.

With regard to the effective date element of Dingess notice, 
although the timing of the VCAA notices did not comply with 
the requirement that the notice must precede the 
adjudication, the actions of the RO described above provided 
the veteran a meaningful opportunity to participate 
effectively in the processing of his claim and to submit 
additional argument and evidence, which he did, and he had 
sufficient time to respond to the September 2006 letter and 
the December 2006 SSOC.  

Based on the foregoing, and the veteran's responses to and 
communication with VA throughout his claims process, the 
Board finds that the veteran demonstrated his understanding 
of what evidence was needed to prevail in his claims.  For 
reasons articulated above, any procedural defect caused by 
the timing of the notice was cured and the veteran has not 
been prejudiced by any defect in the VCAA notice.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d. 1328 (2006) (Fed. Cir. Apr. 5, 2006); and 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO obtained the veteran's 
available service medical records, VA and private medical 
records.  In his December 2005 hearing, the veteran testified 
as to additional private medical treatment he had received 
for his service-connected disabilities.  Accordingly, in 
December 2005 this case was remanded to obtain these records 
and to accord the veteran current VA examinations.  A duty to 
assist letter was sent to the veteran in December 2005 
explaining the importance of providing accurate information 
and authorization for release of private medical records, and 
reminding the veteran that he should submit any medical 
evidence in his possession that would support his claims.  
The veteran responded in April 2006.  However, a negative 
response was received from Dr. Crampton, who noted the 
veteran had not been seen since November 2005 and had no 
pending appointments.  Dr. Cunningham returned the request 
for records with no records and no explanation of why the 
request was returned.  Drs. Maynar and Lock did not respond 
to the request at all.  The veteran was notified of these 
responses by letter dated in September 2006.  The veteran 
responded in October 2006 that Dr. Crampton only trimmed his 
toenails and that Dr. Cunningham had the same results as the 
other doctors and would not provide the records.  He further 
explained that Drs. Maynar and Lock treated him only for his 
right knee and right shoulder problems.

The veteran subsequently provided records from Drs. Venger 
and Nayer directly to the Board, with a waiver of 
consideration by the Agency of Original Jurisdiction (AOJ).  

The veteran has identified no additional records to obtain, 
pertinent to this claim, which have not been obtained or 
sought by the AOJ.  Hence, in the present case, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claim for higher 
evaluations is required to comply with the duty to assist.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2006).

Accordingly, the Board finds it may proceed with the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 3.159(c),(d) (2006).  



Increased Evaluations

The veteran seeks higher evaluations for his service 
connected cervical spine and left foot disabilities.  In 
December 2005, he testified before the undersigned Veterans 
Law Judge that his symptoms had worsened.  He testified that 
his neck and left foot are marked by pain and limitation of 
motion.  His witness further explained that he has observed 
the veteran to exhibit pain and limitation in both his neck 
and left foot.  For instance, the witness testified, the 
veteran is unable to turn his head to the side to see when 
driving, and that he cannot walk very far.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The regulations require that each disability be viewed in 
relation to its history (38 C.F.R. § 4.1); that medical 
reports be interpreted in light of the whole recorded history 
(38 C.F.R. § 4.2); and that a rating be based on functional 
impairment under the ordinary conditions of life including 
employment (38 C.F.R. § 4.10).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor, 38 C.F.R. § 4.40.  Other factors include 
less movement than normal, weakened movement, excess 
fatigability, and pain on movement, 38 C.F.R. § 4.45, and 
painful motion, 38 C.F.R. § 4.59.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

During the pendency of the appeal, substantive changes were 
made to the rating criteria that address disabilities of the 
spine. The changes became effective on September 26, 2003, 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243).

When the rating criteria are amended during the course of the 
appeal, the Board considers both the former and the current 
schedular criteria and applies that more favorable to the 
veteran.  However, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003) VAOPGCPREC 3-2000 (Apr. 10, 
2000).

A rating decision dated in December 1968 granted service 
connection for arthritis of the cervical spine and myositis 
of the left foot.  Ten percent evaluations were awarded under 
Diagnostic Code 5003, which contemplated arthritis of the 
cervical spine, and Diagnostic Code 5023, which contemplated 
myositis of the left foot, respectively.  In a December 1973 
rating decision, the evaluation afforded the left foot 
myositis was decreased to zero percent.  It has been 
confirmed and continued at zero percent to the present.  In a 
January 1990 rating decision, the evaluation assigned the 
cervical spine disability was increased to 30 percent under 
Diagnostic Code 5003-5290 for arthritis of the cervical spine 
and residuals of cervical strain evaluated based on 
limitation of cervical spine motion.  This evaluation has 
been confirmed and continued to the present.

Cervical Spine Disability

Under the regulations in effect at the time the veteran filed 
his claim, 38 C.F.R. § 4.71, Diagnostic Code 5003-5290, 
Diagnostic Code 5290 contemplated limitation of motion of the 
cervical spine.  A 30 percent evaluation was afforded for 
limitation of motion that was severe.  This is the highest 
evaluation afforded under the diagnostic code.

Higher evaluations were afforded for unfavorable ankylosis of 
the cervical spine (40 percent under Diagnostic Code 5287), 
ankylosis of the entire spine in a favorable angle (60 
percent under Diagnostic Code 5286), and residuals of 
fracture vertebrae without cord involvement and manifested by 
abnormal mobility (60 percent or to be evaluated in 
accordance with limitation of motion or spasm with an 
additional 10 percent for demonstrable deformity of vertebral 
body under Diagnostic Code 5285).  A higher, 40 percent, 
evaluation could also have been warranted for intervertebral 
disc syndrome manifested by incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months (Diagnostic Code 5293).

Diagnostic Code 5293 instructs that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria or the most appropriate neurological 
diagnostic code or codes.

Effective September 26, 2003, the criteria were revised.  The 
criteria concerning intervertebral disc syndrome rated on the 
basis of incapacitating episodes remained the same but were 
reclassified as Diagnostic Code 5243.  In the revision 
effective September 26, 2003, the notes following the version 
of Diagnostic Code 5293 that became effective on September 
23, 2002 were inadvertently deleted.  The omission was 
corrected by 69 Fed. Reg. 32,449 32,450 (June 10, 2004), 
effective September 26, 2003.

The revised regulations regarding diseases and injuries to 
the spine, effective September 26, 2003, provided a General 
Rating Formula for Disease and Injuries of the Spine.  The 
revised criteria require that a back disability is to be 
evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 
38 C.F.R. § 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the General Rating Formula a 30 percent evaluation 
contemplates forward flexion of the cervical spine at 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.  A 40 percent evaluation is provided for 
unfavorable ankylosis of the entire cervical spine.  A 50 
percent evaluation contemplates unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent evaluation is 
afforded for unfavorable ankylosis of the entire spine.

Notes (1) following the General Rating Formula stipulates 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degree, extension is zero to 45 degrees, left and 
right lateral flexion are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 degrees.  Note (4) 
indicates that range of motion measurements should be rounded 
to the nearest five degrees.  Note (5) stipulates that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine is fixed in flexion or 
extension and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurological symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

In the present case, the medical evidence does not support an 
evaluation in excess of 30 percent for the veteran's cervical 
spine disability under both the old and the new criteria.  

VA treatment records from 2003 to 2006 show complaints of 
neck pain.  In December 2004 it was noted that the veteran 
was there to get Flexeril and Motrin for neck pain.  
Subsequent records showed no palliative treatment was 
provided.

MRI results dated in September 2001 show findings of mild 
multilevel spondylosis within the cervical spine without 
significant canal stenosis and negative findings of for disc 
herniation.  However, mild multilevel degenerative neural 
foraminal narrowing was found at C3-C4 with mild disc bulge 
and at C4-C5.  Disc space narrowing was found at C4-C5 and 
C7-T1 but vertebral height was found to be well-preserved.

An August 2003 statement proffered by a long-time friend 
attests to the veteran's inability to look up or down as much 
as he used to do.  The witness stated he had known the 
veteran for about 20 years.  In that time, he observed the 
veteran to watch the skies to identify aircraft, and to look 
down to talk to his grandchild.  Now, the witness stated, the 
veteran's neck motions up and down were interrupted or 
precluded by what appeared to be pain, and that he found it 
difficult to make eye contact with his granddaughter.  In 
addition, he noted he observed the veteran to move his whole 
body to the side, rather than just his head, when he needed 
to see to either the right or the left. 

The veteran underwent VA examination in October 2003, at 
which time he complained of neck pain but range of cervical 
spine motion measured zero to 58 degrees flexion, zero to 44 
degrees extension, zero to 22 degrees lateral bending, 
bilaterally, and zero to 52 degrees rotation, bilaterally.  
The examiner observed the veteran to evidence no spasm, 
weakness or tenderness.  No fixed cervical deformity or 
ankylosis was detected.  However, pain was found to cause 
additional limitation of function by 5 to 10 percent, 
reflecting range of motion at its most limited at 52 degrees 
flexion, 40 degrees extension, 20 degrees lateral bending, 
bilaterally, and 47 degrees rotation, bilaterally.  The 
examiner objectively observed the veteran to present with 
normal posture and to exhibit a normal gait.  Sensory and 
motor examinations were normal, and reflexes were present.  
No vertebral fractures were found, and X-rays showed mild 
disc narrowing at C5-6 and C6-7 with degenerative changes at 
the uncovertebral and facet joints.  The examiner diagnosed 
degenerative joint disease of the cervical spine.  

Results of an MRI conducted in February 2004 reflect no 
evidence of cervical spine disk herniation or spinal 
stenosis.  Vertebral body heights were found to be preserved.  

In September 2005, the veteran underwent private neurological 
evaluation, at which time he was found to exhibit motor 
strength of 5 of 5 bilaterally.  Tone, muscle bulk, and 
reflexes were all found to be normal, bilaterally.  Sensation 
was found to be decreased distally and symmetrically.  
Coordination, including alternating movements, gait and 
posture, was found to be normal.  Neck flexion was limited.  
The examiner recorded an impression of neck pain due to 
cervical spondylosis and probable cervical radiculitis and 
recommended further testing including nerve conduction 
studies (NCS) and electromyography (EMG) tests of the lower 
extremities only, and additional MRI.  No testing was 
indicated, nor findings made, with regard to the upper 
extremities.  Results of the MRI, conducted in September 
2005, reflect a normal cervical spine with no infiltrative 
change of the vertebral bodies, well-maintained interspaces, 
and no evidence of disc herniation, central spinal stenosis, 
or lateral recess abnormality in the cervical spine.

In October 2006, the veteran again underwent VA examination.  
Range of cervical spine motion was found to measure zero to 
15 degrees forward flexion, zero to 5 degrees extension, zero 
to 20 degrees lateral flexion, bilaterally, zero to 20 
degrees left rotation, and zero to 15 degrees right rotation 
with pain and stiffness.  Tenderness to palpation, minimal 
muscle spasm, and guarding were also present.  Muscle 
strength was measured at +5.  Muscle tone was found to be 
within normal limits, and grip and grasp strength and 
dexterity were observed to be good.  Reflexes were found to 
be intact.  Results of X-rays evidenced findings of slight 
scoliosis with a minimal decrease of cervical lordosis, 
slight anterior displacement of C5, mild disc space narrowing 
a C5-C6, and mild narrowing of the neural foramen at C5-C6 
and C4-C7 absent findings of vertebral fracture or loss of 
vertebral height.  The examiner specifically stated that no 
radiculopathy was found and noted clinical findings of intact 
sensation.  The report shows a diagnosis of cervical pain 
with restricted motion, superimposed on degenerative disc 
disease and cervical osteoarthritis, with residuals.

However, the examiner opined that the veteran's limitation of 
cervical spine motion approximated fixation.  The examiner 
stated the veteran manifested significant, severe stiffness 
in his cervical spine.  Repetitive motion studies were not 
feasible due to stiffness, although it did not appear that 
additional function impairment was appreciated following the 
attempt.  The examiner opined that, although the veteran's 
neck was not fixed, it was almost as if he had a fixed 
deformity.  In addition, he had difficulty seeing where he 
was going when getting off and on the examining table due to 
the inability to move his neck.  The examiner noted he had 
reviewed the veteran's claims file in conjunction with the 
examination.

In discussing the fixed state of the veteran's cervical 
spine, the examiner further commented that the veteran did 
not have torticollis, which is a "contracted state of the 
cervical muscles," (Dorland's Illustrated Medical 
Dictionary, 1734 (27th ed. 1988).  In essence, the examiner 
opined that the condition was orthopedic in nature.  This 
citation is provided purely for definitional purposes to aid 
in the Board's discussion.  Cf. Kirwin v. Brown 8 Vet. App. 
148 (1995), Traut v. Brown 6 Vet. App. 181 (1994).  Use in 
this manner it does not conflict with the holding in Thurber 
v. Brown, 5 Vet. App. 119 (1993).  

With regard to the rating criteria prior to September 26, 
2003, 30 percent was the maximum rating for limitation of 
motion of the cervical spine.  Unfavorable ankylosis was not 
shown on the October 2003 examination, and a higher rating 
was therefore not assignable based on ankylosis of the 
cervical spine.  With regard to any rating on the basis on 
incapacitating episodes prior to and after September 2003, 
there is no evidence that any physician has prescribed bed 
rest due to the veteran's cervical spine condition and any 
higher rating under these criteria is not warranted.  

The Board also finds that the veteran's cervical spine 
disability does not approximate unfavorable ankylosis within 
the meaning of the criteria at this time.  The examiner has 
opined that the veteran's limitation of motion approximates 
fixation, noting very limited movement, in addition to which 
he manifests pain, significant and severe stiffness such that 
repetitive motion was not possible.  Spasm and guarding were 
also present, albeit to a minimal degree.  However, although 
the examiner reported that the veteran had difficulty seeing 
when he got off and on the examining table due to his neck 
stiffness, the evidence does not show difficulty in actual 
ambulation due to difficulty with vision produced by his 
inability to move his neck.  The examiner also reported that 
his difficulty putting on his sandals was due to his neck and 
his back, not soley his neck.  Moreover, he exhibited 
considerable range of motion in the October 2003 examination 
and, although greatly restricted, motion was present in the 
October 2006 examination.  Even accepting the examiner's 
opinion that the veteran's limited cervical spine motion 
approximated fixation, the evidence does not show that 
ankylosis was unfavorable, particularly in light of the 
motion present.  His walking difficulties as described were 
not related to his cervical spine, and it appears from his 
testimony that he is still able to drive a car.  The Board 
also notes that fixation of a spinal segment in the neutral 
position is deemed favorable ankylosis.  There is no evidence 
of fixation in flexion or extension.

The Board finds that the medical evidence establishes that 
his cervical spine disability does not approximate 
unfavorable cervical ankylosis under both the old and the new 
criteria.  See 38 C.F.R. § 3.102, 4.7.  

As to whether separate evaluations for neurological 
manifestations are warranted, the medical evidence does not 
show that the veteran exhibits neurological manifestations 
that are attributed to his service-connected cervical spine 
disability.  These manifestations include an impression of 
probable cervical radiculitis reported in September 2005.  
However, the Board observes that the medical evidence 
reflects that this finding was never confirmed.  Neurological 
and MRI tests conducted subsequent to these findings were 
noted to show findings of lower extremity neuropathy but no 
findings or diagnosis of cervical radiculopathy was ever 
confirmed.  Moreover, the VA examination conducted in October 
2006 reflected, specifically, that no cervical radiculopathy 
was found.

The Board is aware that the October 2006 VA examination 
report was conducted absent review of the September 2005 
neurological consult, but finds, for the following reasons, 
that the absence of this report does not detract from the 
probative value of the VA examination report.

First, the September 2005 private impression of "probable" 
cervical radiculitis is a conditional diagnosis, and is 
followed by a recommendation of further testing.  A diagnosis 
of cervical radiculitis was not subsequently confirmed.  
Second, the further testing, including the September 2005 MRI 
(which was of record at the time of the October 2006 VA 
examination report), reflected findings of a normal cervical 
spine with well-maintained interspaces absent evidence of 
disc herniation, central spinal stenosis, or lateral recess 
abnormality throughout the cervical spine.  Third, the VA 
examiner in October 2006 conducted clinical tests, including 
neurological testing for sensation and muscle strength, which 
evidenced normal findings.  

The Board thus finds there are no neurological or other 
manifestation of the veteran's cervical spine that may be 
appropriately evaluated separately.  Hence, separate, 
compensable evaluations for neurological manifestations are 
not warranted in the present case.

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected cervical spine 
disability is appropriately compensated by the assignment of 
the 30 percent evaluation under both the old and the new 
criteria.  The Board also concludes that the evidence does 
not show such additional limitation of function due to 
weakness, flare-ups, incoordination or fatiguability as to 
more nearly approximate unfavorable ankylosis.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Left Foot Disability

Under the regulations, 38 C.F.R. § 4.71, Diagnostic Code 
5023, myositis is to be evaluated on the basis of limitation 
of the affected part, as degenerative arthritis, except for 
gout.  Diagnostic Code 5271 governs the movement of the 
ankle, affording a 10 percent evaluation for limitation of 
motion that is moderate and a 20 percent evaluation for 
limitation of motion that is marked

In the present case, the medical evidence supports an 
evaluation of 10 percent, and no greater, for the veteran's 
left foot disability. 

VA treatment records from 2003 to 2006 show complaints of 
foot pain.  

The veteran underwent VA examination in October 2003, at 
which time range of left ankle joint motion was found to 
measure 40 degrees flexion and 16 degrees extension.  An 
additional 5 degrees limitation, at most, was assessed due to 
occasional painful motion, making the range of motion, at its 
most decreased, 35 degree flexion and 11 degrees extension.  
The examiner observed the veteran to present with a normal 
gait, absent edema, instability, weakness, or tenderness.  No 
functional limitation in standing or walking was noted.  
Results of X-rays reflected degenerative changes in the 
interphalangeal joints with other bony abnormalities 
including a calcaneal spur and small calcifications.  The 
examiner diagnosed no clinical evidence of myositis and 
opined that the findings were more consistent with plantar 
fasciitis. 

In October 2006, the veteran again underwent VA examination.  
He complained of bilateral foot pain, increasing with 
standing or walking, and weakness of the feet.  Range of left 
ankle motion was measured at 45 degrees plantar flexion and 
20 degrees dorsiflexion with a loss of 20 degrees in flexion 
and extension due to pain and weakness on weight bearing.  
Thus, at its most limited the range of left ankle joint 
motion measured 45 degrees plantar flexion and dorsiflexion, 
as opposed to a normal 65 degree range.  See 38 C.F.R. 
§ 4.71, Plate II (2006).  Some addional limitation due to 
repetitive motion due to pain, weakness, and lack of 
endurance on weight bearing was noted.  The examiner further 
observed the veteran to present with an slow, unstable, and 
guarded gait.  The individual toes did not evidence 
limitation of motion, but were painful on motion and the foot 
was tender to palpation.  Results of X-rays evidenced 
metatarsophalangeal joint space narrowing with other bony 
abnormalities including osteophyte formation, calcaneal spur, 
hammertoe, hallux valgus, and a subchondral cyst.  The 
examiner diagnosed osteoarthritis of the first 
metatarsophalengeal joint, foot pain secondary to the foot 
condition and calcaneal spur, and hallux valgus.

The examiner opined the veteran had good sensation and motor 
control in his foot with good vascular supply.  Examination 
failed to reveal significant weakness in the left foot; 
however, due to pain, he exhibited a poor gait.  

Viewing the evidence in the light most favorable to the 
veteran, the Board finds that the medical evidence 
establishes that the veteran's left foot disability 
approximates that of moderate ankle limitation of motion 
under Diagnostic Code 5271.  See 38 C.F.R. § 3.102, 4.7.  
Although motion was only mildly limited or full on VA 
examinations in 2003 and 2006, the more recent examination 
also noted a 20 degree loss of motion due to pain and 
additional function loss due to lack of endurance and pain.  
Some of the veteran's difficulty walking has been noted as 
due to the foot disability.  These findings are tantamount to 
a nearly 50 percent overall, or moderate, limitation of 
motion.  This limitation of motion contemplates the effect of 
pain and weakness, but it still does not approximate marked 
limitation of motion warranting a higher 20 percent rating.  
It follows then that although a higher, 30 percent, 
evaluation is afforded for ankylosis of the ankle, the 
veteran does not meet the required criteria, as his left foot 
is not ankylosed.  Rather, the medical evidence reflects that 
he has left ankle and foot motion, albeit limited.

Higher evaluations are also provided under Diagnostic Codes 
5276 through 5284 for flat foot, acquired pes cavus, malunion 
of the tarsal or metatarsal bones, or other injuries of the 
foot.  However, the required manifestations are either not 
present, or the veteran is not service-connected for the 
exhibited manifestations.  While the veteran has been 
observed to exhibit hallux valgus and hammertoes, he is not 
service connected for these manifestations, or for pes 
planus; hence, evaluation under these diagnostic codes is not 
permitted.  And, while evaluation under Diagnostic Code 5284 
for other injuries of the foot may be appropriate, the Board 
finds that the medical evidence does not reflect his 
limitation of motion due to pain, weakness, and lack of 
endurance is more than moderate in severity.  Rather, the 
Board finds that a loss of nearly, but less than, 50 percent 
range of motion, with consideration of pain, weakness, and 
lack of endurance alone is properly evaluated as moderate 
impairment under the diagnostic code provided for loss of 
ankle joint motion.

The Board has considered whether other separate, compensable 
evaluations may be assigned for the veteran's service-
connected left foot disability, in accordance with Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), VAOPGPREC 23-97 (July 1, 
1997; revised July 24, 1997).

The medical evidence does reveal that the veteran has been 
diagnosed with hallux valgus, and hammer toes.  However, 
these conditions have not been service-connected.  The 
veteran is service-connected for left foot myositis.  As no 
other impairment of the veteran's left foot is service 
connected, no other manifestation may be properly evaluated 
in determining the level of his service-connected disability 
due to left foot myositis.  Separate, compensable evaluations 
under other diagnostic codes are not warranted because either 
the medical evidence shows that the required manifestations 
are not present, such as malunion of tarsal or metatarsal 
bones under Diagnostic Code 5283, or that the manifestations 
have already been contemplated in the increased evaluation 
herein assigned and to do so would be impermissible under 
38 C.F.R. § 4.14, such as weak foot or metatarsalgia under 
Diagnostic Codes 5277 and 5279.

Accordingly, the Board concludes that the impairment 
resulting from the veteran's service-connected left foot 
disability is appropriately compensated by the assignment of 
a 10 percent evaluation.  

In evaluating the veteran's service-connected cervical spine 
and left foot disabilities, the Board considered the 
disabling effects of pain, as indicated in the above 
discussions.  See DeLuca, supra.  The veteran's complaints of 
pain, weakness, stiffness, and instability were considered in 
the level of impairment and loss of function attributed to 
his cervical spine and left foot disabilities.  

The veteran contends that his service connected cervical 
spine and left foot disabilities are worse than evaluated.  
The veteran and his witness are competent to report his 
symptoms and complaints.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, they are not competent to offer 
medical opinion as to extent of his disabilities as there is 
no evidence of record that the veteran or his witness has 
specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The Board has considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1), but the Board finds no basis for further action 
on this question as there are no circumstances presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  In this respect, the 
Board is cognizant of the May 2004 letter proffered by a 
private physician in which the physician stated that the 
veteran reported he did not feel he could be gainfully 
employed.  The physician referred to the veteran's complaints 
of back pain, but not neck or foot pain, and attempted to 
refer the veteran for physiatry or pain management 
consultation.  The veteran, however, refused both options.  
It was only after the veteran's refusal to accept the 
physician's recommendations and in light of such refusal, 
that the physician indicated he did not believe the veteran 
could be gainfully employed and recommended that the veteran 
apply for Social Security Disability benefits.  As this 
finding of unemployability was based primarily on the 
veteran's back condition and no determination of the 
veteran's actual medical condition was accomplished, it 
cannot be accorded any probative weight. See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  In any event, it does 
not indicate that the veteran's neck or left foot disorder 
required frequent hospitalization or markedly interfered with 
employment so as to warrant extraschedular consideration.


ORDER

An increased evaluation for cervical strain with arthritis is 
denied.  

An evaluation of 10 percent, and no greater, is awarded for 
myositis of the left foot, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


